Exhibit 10.1
 
FORBEARANCE AGREEMENT
 
 
FORBEARANCE AGREEMENT, dated as of May 20, 2011 (the “Effective Date”), by and
among THE ORIGINAL SOUPMAN, INC., a Delaware corporation (“TOSI”); SOUPMAN,
INC., a Delaware corporation (“Soupman”); INTERNATIONAL GOURMET SOUPS INC., a
Delaware corporation (“International”); and PENNY FERN HART (“Lender”).
 
W I T N E S S E T H:
 
WHEREAS, Lender has previously made loans to Soup Kitchen International, Inc.
(“SKII”), and the loans are more fully described on Schedule I attached hereto
(the “Loans”);
 
WHEREAS, the Loans are currently in default in accordance with their respective
terms;
 
WHEREAS, as security for the Loans, SKII and its subsidiaries, among other
things, granted to Lender has a first priority lien on and security interest in
all of the assets of SKII and such subsidiaries;
 
WHEREAS, pursuant to that certain Assignment and Assumption Agreement, dated as
of December 30, 2009, SKII assigned and transferred to TOSI substantially all of
its assets and obligations and TOSI agreed, among other things, to be
responsible for all obligations of SKII, including SKII’s obligations to Lender;
 
WHEREAS, TOSI caused to be filed a UCC financing statement evidencing Lender as
secured party with a first priority security interest in all of TOSI’s assets;
 
WHEREAS, on December 15, 2010, TOSI became a direct wholly-owned subsidiary of
Soupman; and
 
WHEREAS, Soupman, TOSI, and International have requested that Lender forbear in
the exercise and enforcement of her rights and remedies under the documents and
instruments evidencing the Loans and available at law or in equity, to afford
them the opportunity to improve their operations and financial condition, and
that each such party will derive material benefits from the forbearance of
Lender, and Lender is willing to forbear from the exercise and enforcement of
such rights and remedies for the period specified hereunder subject to full and
complete compliance with, and fulfillment of the terms and conditions set forth
herein, by Soupman, TOSI, and International.
 
NOW, THEREFORE, in consideration of the recitals and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1. Acknowledgements.  Each of Soupman, TOSI, and International (collectively,
with such other subsidiaries or affiliates of Soupman that hereafter become
party to this Agreement by executing a joinder to this Agreement, the “Soupman
Entities”) hereby covenant, agree and acknowledge that:
 
 
1

--------------------------------------------------------------------------------

 
 
(a) the Loans constitute the legal, valid and binding obligations of SKII,
enforceable by Lender in accordance with their respective terms, and the
security interests granted by SKII and its subsidiaries in their respective
assets are the legal, valid and binding obligations of such parties;
 
(b) Schedule I accurately sets forth, as of the date hereof, the principal of,
accrued but unpaid interest on, and all fees and expenses payable in respect of
the Loans; for purposes of this Agreement, “Outstanding Balance” shall mean,
collectively, (A) the outstanding aggregate principal amount of the Loans, (B)
all unpaid accrued interest on the Loans as of the date hereof and all interest
which hereafter accrues in accordance with the terms of the Loans, and (C) all
of Lender’s costs and fees (including, without limitation, late fees and legal
fees and expenses) in enforcing Lender’s rights in respect of the Loans;
 
(c) none of the Soupman Entities has any defenses, offsets and/or counterclaims
against Lender and/or her agents in connection with the Loans or against the
enforcement of the Loans, and the Soupman Entities shall not dispute or contest
(or cause anyone else to dispute or contest) the validity or enforceability of
the Loans or the priority, enforceability or extent of Lender’s security
interest in, and lien on, the collateral securing the Loans, in any judicial,
administrative or other proceeding, either during or following the termination
or expiration of the Forbearance Period set forth herein;
 
(d) the Loans are in default on and as of the date of this Agreement and that
there are no disputes as to the occurrence and continued existence of such
defaults (the “Existing Defaults”);
 
(e) Lender has the right to payment of the Outstanding Balance, to immediately
enforce its right to payment of the Outstanding Balance, to immediately enforce
its security interests in the collateral securing the Loans, and to exercise all
other rights, powers and remedies provided to Lender under the agreements and
other documents evidencing the Loans and the security interests in the
collateral at law, in equity and/or by statute;
 
(f) except as set forth in this Agreement, each of the agreements, instruments
and documents evidencing the Loans, the guarantees of the Loans and the grant of
security for the Loans (collectively, the “Loan Documents”) shall continue in
full force and effect, without modification; nothing in this Agreement
constitutes a release or discharge of SKII, any of its subsidiaries or any of
the guarantors of the Loans (in connection with the Loans, the transfer of
assets from SKII to TOSI or any other matter) or constitutes satisfaction,
novation and/or modification of the Loans or any of the Loan Documents; and
 
(g) the remedies and rights granted to Lender herein are being granted to
accommodate the needs and requests of the Soupman Entities, and such rights and
remedies granted to Lender herein are in addition to the rights and remedies
which Lender now has or may hereafter have against SKII and its subsidiaries and
the existing guarantors of the Loans.
 
2. Guaranty; Joinders.
 
 
2

--------------------------------------------------------------------------------

 
 
(a) In further consideration of the transfer of assets from SKII to TOSI and in
consideration of the agreements of Lender set forth herein, TOSI and
International (collectively, with such other subsidiaries or affiliates of
Soupman that hereafter join in this guaranty by executing a joinder to this
Agreement, the “TOSI Entities”), jointly and severally, guarantee the payment
and performance in full of all obligations in respect of the Loans and grant to
Lender a first priority lien on and security interest in and to all of their
respective assets in order to secure their guarantee of the Loans, and as a
condition to the execution of this Agreement by Lender, the TOSI Entities shall
execute and deliver to Lender the secured guaranty (the “TOSI Entities
Guaranty”) substantially in the form of Exhibit A attached hereto.  Each of the
Soupman Entities represents and warrants that the TOSI Entities Guaranty
constitutes the legal, valid and binding obligation of each of the TOSI
Entities, jointly and severally, enforceable against each of the TOSI Entities
in accordance with its terms.
 
(b) Each of the parties hereto covenants, agrees and acknowledges that it is
their intention that Kiosk Concepts, Inc., a New York corporation (“Kiosk”), and
at least a majority-owned subsidiary of TOSI, be a party to this Agreement as a
Soupman Entity and to the TOSI Entities Guaranty as a TOSI Entity (as such terms
are defined herein), but that Kiosk cannot execute this Agreement and the TOSI
Entities Guaranty until such time it has been reinstated under the applicable
provisions of the Business Corporation Law of the State of New York (the
“BCL”).  Accordingly, each of the Soupman Entities covenants and agrees as
follows:
 
(i) It shall proceed diligently to cause Kiosk to be reinstated under the BCL as
soon as practicable, including paying all fees, taxes, penalties and interest
necessary to complete such reinstatement;
 
(ii) Upon the reinstatement of Kiosk under the BCL, Kiosk shall execute and
deliver to Lender a joinder to each of this Agreement and the TOSI Entities
Guaranty pursuant to which Kiosk shall agree to become a party to this Agreement
and the TOSI Entities Guaranty and to be bound by the respective obligations set
forth therein, as if it had originally executed the same, such joinder to be
substantially in the form of Exhibit E attached hereto (the “Joinder”);
 
(iii) The Soupman Entities shall comply with the covenants set forth in this
Agreement and in the TOSI Entities Guaranty with respect to all assets purported
to be owned by Kiosk as if such assets were owned by the Soupman Entities who
have executed this Agreement and the TOSI Entities who have executed the TOSI
Entities Guaranty;
 
(iv) Lender is hereby authorized to file all necessary financing statements
under the UCC in order to perfect Lender’s security interests in the assets of
Kiosk granted by Kiosk pursuant to the TOSI Entities Guaranty;
 
(v) The Soupman Entities shall provide to Lender all such closing documents as
shall be reasonably requested by Lender in connection with the execution by
Kiosk of the Joinder, including, without limitation, evidence of the
authorization of the Board of Directors of Kiosk of the execution, delivery and
performance by Kiosk of the Joinder; and
 
 
3

--------------------------------------------------------------------------------

 
 
(vi) If Kiosk, for any reason, is not reinstated under the BCL and instead, the
Soupman Entities organize a separate entity to own and operate the assets
purported to be owned by Kiosk, the Soupman Entities shall cause such new entity
to execute the Joinder and to become a party to this Agreement and the TOSI
Entities Guaranty.
 
3. Forbearance.
 
(a) In consideration of the execution and delivery by the Soupman Entities of
this Agreement and the performance of the Soupman Entities of their respective
obligations set forth in this Agreement including, without limitation, the
execution, delivery and performance of the agreements and instruments
contemplated hereby, Lender agrees that so long as no Forbearance Default (as
hereinafter defined) shall have occurred and be continuing, during the
Forbearance Period (as hereinafter defined) Lender hereby agrees to forbear from
exercising and enforcing against the Soupman Entities its rights, powers and
remedies under the Loans and the TOSI Entities Guaranty by reason of the
Existing Defaults; provided, however, that upon the occurrence of a Forbearance
Default, Lender may exercise all of her rights and remedies with respect to the
Existing Defaults and the Forbearance Default.
 
(b) On or after the Forbearance Termination Date (as hereinafter defined),
Lender may (in her discretion) exercise all rights and remedies under the Loans
and the TOSI Entities Guaranty which are the subject of the foregoing
forbearance.  Nothing in this Agreement shall be construed to be a waiver or
release by the Lender of, or acquiescence in, the Existing Defaults, and the
Existing Defaults shall continue in existence, subject only to the Lender’s
agreement, as set forth herein, not to enforce her remedies against the Soupman
Entities for the period of time specified in this Agreement, subject to the
conditions set forth herein.  The execution, delivery and performance of this
Agreement shall not (i) constitute an extension, modification, renewal, release,
discharge, satisfaction or waiver of any term or provision of the Loans or any
guaranty thereof, (ii) except as expressly set forth herein, extend the terms of
the Loans or the due date of any of the obligations under the Loans or any
guaranty thereof, (iii) give rise to any obligation on the part of Lender to
extend, modify, or waive any aspect of the Loans or any guaranty thereof, or
(iv) give rise to any defenses or counterclaims to Lender’s right to compel
payment of the Loans or any guaranty thereof, or otherwise enforce the
agreements evidencing the Loans and the security for the Loans or any guaranty
thereof.  Subject to the forbearance herein specified during the Forbearance
Period, Lender hereby expressly reserves all of her rights and remedies under
the Loans and any guaranty thereof and under applicable law with respect to the
Existing Defaults.  From and after the Forbearance Termination Date, the Lender
shall be entitled to enforce the Loans or any guaranty thereof in accordance
with the respective terms of the Loans or any guaranty thereof.
 
(c) For purposes of this Agreement,
 
(i) “Forbearance Period” means the period commencing on the Effective Date and
ending on the Forbearance Termination Date;
 
(ii) “Forbearance Termination Date” means the earliest to occur of (A) the close
of business on the thirteen (13) month anniversary of the Effective Date, (B)
the date which is two (2) Business Days subsequent to the notice to TOSI from
Lender that a Forbearance Default has occurred, or (C) a Change in Control of
Soupman;
 
 
4

--------------------------------------------------------------------------------

 
 
(iii) “Change in Control” means a transaction or a series of related
transactions pursuant to which (A) the persons constituting a majority of the
Board of Directors of Soupman on the date of this Agreement shall have ceased to
constitute a majority of the Board of Directors of Soupman without the consent
of a majority of the Board of Directors in office on the date hereof, (B) a
person or group of persons (as “group” is defined in the regulations under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) who do not
currently have beneficial ownership of more than 50% of the outstanding voting
stock of Soupman acquire, directly or indirectly, beneficial ownership of more
than 50% of the outstanding voting stock of Soupman, (C) TOSI shall cease to be
a wholly-owned subsidiary of Soupman, or (D) the Soupman Entities shall sell,
transfer or assign all or substantially all of their assets taken as a whole;
and
 
(iv) “Business Day” means a day other than a Saturday or Sunday or other day on
which commercial banks in the City of New York, New York are authorized or
required by law to close.
 
(d) In connection with all litigations originally commenced by Lender in respect
of the claims against certain of the original guarantors of the Loans, as
supplemented by counterclaims and third-party claims by the parties thereto,
whether residing in state or federal court (collectively, the “Litigation”),
during the Forbearance Period, Lender agrees to cooperate with counsel
representing, inter alia, TOSI and Seb Rametta, in the Litigation and in the
sole discretion of Lender to utilize such counsel also to represent Lender in
the Litigation, without any additional cost to Lender for such
counsel.  Notwithstanding the foregoing, Lender may, in her sole discretion,
elect to utilize separate counsel to represent Lender in the Litigation, and in
such event, the obligation of the Company and the TOSI Entities to reimburse
Lender for enforcement costs shall continue.
 
4. Repayment of the Loans.  In consideration of Lender’s forbearance hereunder
and pursuant to the TOSI Entities Guaranty, the TOSI Entities, jointly and
severally, shall pay the following amounts against the Outstanding Balance:
 
(a) the TOSI Entities shall pay monthly installments in the amount of
twenty-five thousand dollars ($25,000), commencing as of March 1, 2011, and
continuing on the first (1st) calendar day of each calendar month thereafter,
such installment to be applied first to accrued but unpaid interest and late
fees, and the balance to be applied to the principal of the Loans, allocated
among the Loans as Lender shall determine in her sole discretion;
 
(b) any of the TOSI Entities may prepay the Loans, in whole or in part, at any
time, without premium or penalty;
 
(c) the Loans shall be immediately payable in full upon the occurrence of a
Change in Control of Soupman or the occurrence of a Forbearance Default;
 
 
5

--------------------------------------------------------------------------------

 
 
(d) if any of the Soupman Entities shall receive proceeds from (i) any sale of
equity or debt securities (whether in a public or private offering, and
excluding proceeds from the exercise of stock options of Soupman which are
outstanding on the date hereof), or (ii) any borrowing of funds (other than
trade payables), then the TOSI Entities shall make a mandatory payment of the
Loans in cash in an amount equal to not less than twenty percent (20%) of the
gross proceeds therefrom, such payment to be made not later than five (5)
Business Days following receipt of such proceeds by any of the Soupman Entities;
 
(e) all prepayments and repayments of the Loans shall be applied first to the
payment of accrued and unpaid interest and fees, and then to the principal of
the Loans, as Lender shall determine in her sole discretion; and
 
(f) Lender shall provide TOSI with wire transfer instructions for the foregoing
payments.
 
5. Consideration for Forbearance.  In addition to the agreements of Lender set
forth elsewhere in this Agreement, as a condition of and as further
consideration for Lender’s forbearance in enforcing the Loans as set forth in
this Agreement, each of the Soupman Entities covenants and agrees as follows:
 
(a) Upon the execution of this Agreement, Soupman shall issue and deliver to
Lender 500,000 shares (the “Vested Shares”) of common stock, par value $.001 per
share, of Soupman (“Common Stock”), which Vested Shares shall be registered in
the name of Lender, legally and validly issued and non-assessable, and fully
vested in Lender, without restrictions or encumbrances other than restrictions
or encumbrances imposed by applicable Federal and state securities laws;
 
(b) Upon the execution of this Agreement, Soupman shall issue to Lender 500,000
shares (the “Restricted Shares”) of Common Stock (evidenced by one certificate
for 400,000 shares and one certificate for 100,000 shares) to be held in escrow
as follows:
 
(i) unless earlier forfeited in accordance with clause (iii) below, the
Restricted Shares shall fully vest in Lender on the Forbearance Termination
Date, without restrictions or encumbrances other than restrictions or
encumbrances imposed by applicable Federal and state securities laws;
 
(ii) following the vesting of the Restricted Shares, Lender shall treat the
“Vested Value” (as hereinafter defined) of the Restricted Shares as a payment
against the Outstanding Balance on and as of the “Valuation Date” (as
hereinafter defined); provided, however, that if, on the Valuation Date (x) the
Vested Value on the Valuation Date exceeds the Outstanding Balance on such date,
Lender shall be entitled to retain all of the Restricted Shares and shall not be
required to return to any of the Soupman Entities or SKII any of the Restricted
Shares or the value thereof; and (y) if, after applying the Vested Value to the
Outstanding Balance on the Valuation Date, there still remains an Outstanding
Balance, the TOSI Entities shall continue to be liable for the payment of such
Outstanding Balance in accordance with the terms of the Loan Documents, this
Agreement and the TOSI Entities Guaranty unless, until and only to the extent
that the actual amounts received by Lender from a sale of the Restricted Shares,
or balance thereof, exceeds the then Outstanding Balance;
 
 
6

--------------------------------------------------------------------------------

 
 
(iii) if the Outstanding Balance is paid in full prior to the Forbearance
Termination Date, then 400,000 Restricted Shares shall be forfeited, cancelled,
and returned to Soupman, and 100,000 Restricted Shares shall fully vest
immediately in and be promptly delivered to Lender, without restrictions or
encumbrances other than restrictions or encumbrances imposed by applicable
Federal and state securities laws;
 
(iv) for purposes of this Agreement:
 
(1) “Vested Value” shall mean the average thirty-day daily volume-weighted
average price (VWAP) of Soupman’s Common Stock for the thirty (30) trading days
immediately preceding the Valuation Date;
 
(2) “Valuation Date” shall mean the date following the Forbearance Termination
Date which is the earliest to occur of:  (A) the date on which the Outstanding
Balance is indefeasibly paid in full; (B) the closing date of a public offering
of the Common Stock of Soupman pursuant to a registration statement filed under
the Securities Act of 1933, as amended (the “Act”), which covers all of the
Restricted Shares; (C) the date on which Lender commences formal legal
proceedings to enforce her rights and remedies under the TOSI Entities Guaranty;
(D) the first date on which the vested Restricted Shares become eligible for
resale pursuant to Rule 144 under the Act and the applicable volume limitations
would permit Lender to sell not less than 50% of the Restricted Shares as of
such date; or (E) the date on which Lender shall have sold all of the Restricted
Shares.
 
(v) if, prior to the date on which the Restricted Shares vest, Soupman shall (A)
declare and pay a dividend or make a distribution on the Common Stock in Common
Stock, (B) subdivide or reclassify the outstanding Common Stock into a greater
number of shares of Common Stock, or (C) combine or reclassify the outstanding
Common Stock shares into a smaller number of Common Stock shares, the number of
shares constituting Restricted Shares shall be proportionately adjusted so that
Lender after such date shall be entitled to acquire upon vesting the number of
Restricted Shares which Lender would have owned or been entitled to receive in
respect of the Restricted Shares had such Restricted Shares vested immediately
prior to the record date for such corporate action;
 
(vi) until the Restricted Shares vest, Lender shall not be entitled to exercise
any voting rights with respect to the Restricted Shares; and
 
(vii) the certificates evidencing the Restricted Shares shall be held in escrow
by an escrow agent mutually agreeable to Lender and Soupman, and each of Lender
and Soupman agrees to execute an escrow agreement (substantially in the form of
Exhibit D, the “Escrow Agreement”) with an escrow agent providing for delivery
of the Restricted Shares in accordance with the foregoing and for customary
provisions indemnifying the escrow agent against liabilities for the performance
of its duties thereunder.
 
 
7

--------------------------------------------------------------------------------

 
 
(c) Soupman hereby grants to Lender the following registration rights with
respect to the Vested Shares and the Restricted Shares (collectively, the
“Registrable Securities”):
 
(i) whenever Soupman proposes to file a registration statement (other than a
registration statement on Form S-8) under the Securities Act, it will, prior to
such filing, give written notice to Lender of its intention to do so.  Upon the
written request of Lender given within fifteen (15) days after Soupman provides
such notice, Soupman shall use its best efforts to cause all Registrable
Securities which Soupman has been requested by Lender to register to be
registered under the Act to the extent necessary to permit their sale or other
disposition.  Lender will cooperate with Soupman in providing such information
as Soupman shall reasonably request in order to complete the information
required by such registration statement.  Notwithstanding the foregoing, Lender
agrees, if the registration statement pursuant to which the Registrable
Securities are to be registered is a firm commitment underwritten offering, that
if it is necessary or desirable, as determined by the opinion of the
underwriter, that the number of Registrable Securities to be included in such
offering may be reduced, then the aggregate number of shares of selling
stockholders that will be included in the registration statement shall be
allocated among all such selling stockholders in proportion, as nearly as
practicable, to the respective amounts of shares which the selling stockholders
had initially requested to be included in such registration statement;
 
(ii) Soupman’s obligation to register the Registrable Securities shall expire
upon the earlier to occur of: (A) Lender’s disposition of all of the Registrable
Securities; or (B) the expiration of one year following the last vesting of the
Restricted Shares if, at such date, the Registrable Securities are eligible for
resale under Rule 144 pursuant to the Act;
 
(iii) in connection with the registration of the Registrable Securities pursuant
to the Act, Soupman shall cause such Registrable Securities to be listed on each
securities exchange or automated quotation system on which similar securities
issued by Soupman are then listed;
 
(iv) Soupman shall be responsible for all expenses associated with the
registration of the Registrable Securities other than brokerage or selling
commissions tied to the sale of the Registrable Securities which shall be the
responsibility of Lender; and
 
(v) the rights and obligations of Soupman and Lender under this Section 5(c)
shall survive the termination of this Agreement, the occurrence of the
Forbearance Termination Date and the repayment of the Loans.
 
(d) Simultaneously with the execution of this Agreement, Soupman shall deliver
to Lender a keepwell agreement, substantially in the form of Exhibit B attached
hereto (the “Keepwell Agreement”), pursuant to which Soupman agrees to use its
best efforts to provide TOSI and its subsidiaries with sufficient capital to
enable TOSI and its subsidiaries to perform their respective obligations under
this Agreement, and to repay the Loans.
 
 
8

--------------------------------------------------------------------------------

 
 
6. Representations and Warranties. Each of the Soupman Entities, jointly and
severally, represent and warrant to Lender as follows:
 
(a) Each of this Agreement, the TOSI Entities Guaranty, and the other documents
and instruments contemplated hereby, and the performance of the transactions
contemplated hereby and thereby, are within the entity powers of the respective
Soupman Entities, and have been duly authorized by all necessary entity action
by the respective Soupman Entities.
 
(b) Each of this Agreement, the TOSI Entities Guaranty, and the other documents
and instruments contemplated hereby constitute the legal, valid and binding
obligations of the respective Soupman Entities party thereto, enforceable
against each of the Soupman Entities party thereto in accordance with their
respective terms.
 
(c) The execution, delivery and performance by each of the Soupman Entities of
this Agreement, the TOSI Entities Guaranty and the other documents and
instruments contemplated hereby do not constitute a breach of, or an event of
default under any agreement, contract, instrument, document or other arrangement
to which any of the Soupman Entities is a party or by which any of the Soupman
Entities or any of their respective assets is bound.
 
(d) None of the Soupman Entities is a party to any registration rights
agreements or preemptive rights agreements with any stockholder, and to the
knowledge of the Soupman Entities, there are no stockholders agreements, voting
agreements, or other investor rights agreements with or among any stockholders
of Soupman.  Except as disclosed in its filings with the Securities and Exchange
Commission prior to the date hereof, there are no outstanding options, warrants,
conditional purchase agreements or other arrangements entitling any person to
acquire Common Stock or other voting securities of Soupman or securities
convertible into or exchangeable for Common Stock or voting stock of Soupman.
 
(e) None of the TOSI Entities has outstanding any material indebtedness, fixed
or contingent, other than the indebtedness to Lender pursuant to the TOSI
Entities Guaranty.
 
(f) TOSI does not own a majority of the equity interest in any entity other than
International.  Upon reinstatement of Kiosk, TOSI will own not less than a
majority of the equity interest of Kiosk.  Soupman does not own a majority of
the equity interest in any entity other than TOSI.  TOSI does not conduct any
business operations other than through TOSI and the other TOSI Entities.
 
(g) The issuance and delivery of the Vested Shares have been duly authorized by
all necessary corporate action, and the Vested Shares are legally issued, fully
paid and non-assessable.  The issuance and delivery of the Restricted Shares in
accordance with this Agreement have been duly authorized by all necessary
corporate action, and upon satisfaction of the conditions set forth in this
Agreement for vesting, upon the issuance and delivery thereof, the Restricted
Shares (or portion thereof, as applicable) will be legally issued, fully paid
and non-assessable.  Upon the issuance and delivery of the Vested Shares to
Lender, Soupman shall have delivered to Lender a certified copy of resolutions
of the Board of Directors of Soupman evidencing the authorization of the
issuance of the Vested Shares and the Restricted Shares.
 
 
9

--------------------------------------------------------------------------------

 
 
7. Covenants.  The Soupman Entities covenant and agree as follows:
 
(a) Within 45 calendar days following the end of each fiscal quarter of Soupman,
commencing with the fiscal quarter ending May 31, 2011, the TOSI Entities shall
provide Lender with the most recent statements of accounts payable (including a
detailed aging report), accounts receivable (including a detailed aging report)
and indebtedness (including the creditor and the amount of the obligation) as of
the last day of the most recently completed fiscal quarter, of each of the TOSI
Entities; provided, however, that to the extent such information is not publicly
available, Lender agrees to maintain the confidentiality of such information
except for disclosure to her accountants, attorneys and other representatives
who shall also agree to abide by such confidentiality obligations and agrees not
to use such information for any purpose other than to monitor the compliance by
the TOSI Entities with this Agreement and the TOSI Entities Guaranty;
 
(b) Soupman shall provide Lender with evidence of the authorization by the
respective board of directors or equivalent thereof of each of the Soupman
Entities of this Agreement, the TOSI Entities Guaranty and the other documents
and instruments contemplated hereby;
 
(c) none of the Soupman Entities shall execute any agreement, instrument or
document or take any action which, if such agreement, instrument or document had
been in existence on the Effective Date or such action had been taken prior to
or on the Effective Date, would have constituted a breach of the representations
and warranties contained in this Agreement or the TOSI Entities Guaranty; and
 
(d) all obligations of the Soupman Entities pursuant to this Agreement, the TOSI
Entities Guaranty, the Keepwell Agreement and the Escrow Agreement shall survive
the Forbearance Termination Date until such time as the Loans are indefeasibly
paid or otherwise satisfied in full.
 
8. Forbearance Default.  Each of the following shall constitute a “Forbearance
Default”:
 
(a) failure of the TOSI Entities to make a payment, when due, against the
Outstanding Balance as required by this Agreement or the TOSI Entities Guaranty,
and such failure remains uncured for two (2) Business Days after notice thereof
to TOSI from Lender; provided, however, that upon tender by or on behalf of the
TOSI Entities of such overdue payment within five (5) Business Days following
the date of such notice, accompanied by a late payment fee equal to 10% (ten
percent) of the amount of such overdue payment, Lender shall accept such overdue
payment and late payment fee, and the Forbearance Default pursuant to this
paragraph (a) with respect to that specific overdue payment shall be deemed to
have been cured;
 
 
10

--------------------------------------------------------------------------------

 
 
(b) failure of any of the Soupman Entities to perform any of its agreements and
covenants set forth in this Agreement, the TOSI Entities Guaranty, the Keepwell
Agreement, the Escrow Agreement or any of the documents or instruments
contemplated hereby or thereby (other than as provided in paragraph (a) of this
Section 8), and such failure shall continue for seven (7) Business Days after
written notice from Lender;
 
(c) any of the representations and warranties of any of the Soupman Entities
shall have been false or misleading as of the date made or deemed made;
 
(d) if, at any time, Lender shall fail to have a perfected first priority lien
on and security interest in all of the assets of the TOSI Entities to the extent
required by this Agreement and the TOSI Entities Guaranty;
 
(e) a Change in Control of Soupman shall occur;
 
(f) any of the Soupman Entities shall commence any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any state or federal
bankruptcy or insolvency law, or any dissolution or liquidation proceeding, or
any bankruptcy, reorganization, debt arrangement, or other case or proceeding
under any state or federal bankruptcy or insolvency law or any dissolution or
liquidation proceeding, is involuntarily commenced against or in respect of any
of the Soupman Entities and such proceeding shall continue undismissed or
unstayed for sixty (60) days after the commencement thereof, or a trustee,
receiver, or other custodian is appointed for any of the Soupman Entities or
over a material portion of the assets of any of the Soupman Entities;
 
(g) any judgment, decision or recovery shall be obtained by the trustee of
SKII’s bankruptcy estate in respect of any of the assets of the Soupman Entities
that adversely affects Lender’s rights hereunder in any material respect;
 
(h) Soupman shall fail to comply on a timely basis with its obligations pursuant
to the Act or the Exchange Act; or
 
(i) If (i) Kiosk shall not have been reinstated under the BCL by September 30,
2011, (ii) upon reinstatement, Kiosk shall not have executed the Joinder within
seven (7) Business Days following receipt of notice of the effectiveness of such
reinstatement but in any event within not more than twenty (20) calendar days
following the effectiveness of such reinstatement; or (iii) the Soupman Entities
shall otherwise default in the performance of their obligations (other than as
set forth in clauses (i) or (ii) of this paragraph (i)) under Section 2(b) of
this Agreement, and such default shall continue unremedied for five (5) Business
Days after written notice thereof from Lender to TOSI.
 
9. Remedies.  A Forbearance Default shall constitute a default under this
Agreement and under the Loan Documents.  Upon the occurrence of a Forbearance
Default, Lender, at her sole and exclusive option, may exercise any or all of
the remedies available to Lender herein, or under any of the applicable Loan
Documents, or that Lender may otherwise have at law or in equity, and without
the requirement of any further notice or other action by the Lender to the same
extent as if the Lender had not agreed to stand-still and forbear from
exercising any of Lender’s rights and remedies during the Forbearance Period.
 
 
11

--------------------------------------------------------------------------------

 
 
10. Releases.  Upon the indefeasible payment in full of all of the Loans and in
accordance with the Escrow Agreement, (i) Lender, on the one hand, and the
Soupman Entities, on the other hand, shall exchange mutual releases in
substantially the form of Exhibit C attached hereto, (ii) Lender, on the one
hand, and each of Seb Rametta and Daniel Rubano, individually, on the other
hand, shall exchange mutual releases in substantially the form of Exhibit C
attached hereto, and (iii) Thomas Cappa, individually, on the one hand, and the
Soupman Entities, on the other hand, shall exchange mutual releases in
substantially the form of Exhibit C attached hereto. Upon reinstatement of
Kiosk, each of Kiosk and Lender shall execute the respective releases
substantially in the form of Exhibit C and deliver such releases pursuant to the
Escrow Agreement.
 
11. Successors and Assigns.  This Agreement shall be binding on, enforceable
against and inure to the benefit of, the parties and their respective heirs,
successors and permitted assigns (whether by merger, consolidation, acquisition
or otherwise), and nothing herein is intended to confer any right, remedy or
benefit upon any other person.  None of the Soupman Entities may assign its
rights or delegate its obligations under this Agreement, the TOSI Entities
Guaranty or any of the agreements, instruments or documents contemplated hereby
or thereby without the express prior written consent of Lender.
 
12. Amendment.  No provision of this Agreement may be waived or modified, in
whole or in part, except by a writing signed by each of the parties
hereto.  Failure of any party to enforce any provision of this Agreement, the
TOSI Entities Guaranty or any of the agreements, instruments or documents
contemplated hereby or thereby, shall not be construed as a waiver of its rights
under such or any other provision.  No waiver of any provision of this
Agreement, the TOSI Entities Guaranty or any of the agreements, instruments or
documents contemplated hereby or thereby in any instance shall be deemed to be a
waiver of the same or any other provision in any other instance.
 
13. Notices.  All notices, consents and other communications given under this
Agreement shall be in writing and shall be deemed to have been duly given upon
receipt, when delivered personally, by first class mail or by recognized
overnight courier, or when successfully transmitted by facsimile or by email of
a .pdf document (with a confirming copy of such communication to be sent as
provided in the foregoing clause although such notice to be effective upon the
date sent by facsimile or email of a .pdf document), to the party for whom
intended, at the address or facsimile number for such party set forth on the
signature page of this Agreement, or to such other address or facsimile number
as may be furnished by such party by notice in the manner provided herein.
 
14. Counterparts.  This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  This Agreement may be executed on signature pages
exchanged by facsimile or .pdf, in which event each party shall promptly deliver
to the others such number of original executed copies as the others may
reasonably require, but for evidentiary purposes, such facsimile or .pdf
signatures shall constitute original signatures hereof; provided, however, the
failure to exchange such original signature pages after exchanging any facsimile
or scanned .pdf signature pages shall not affect the enforceability of this
Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
15. Construction.  Lender and the Soupman Entities have jointly prepared this
Agreement and agreed to the use of the particular language of the provisions of
this Agreement, the TOSI Entities Guaranty and the agreements, documents and
instruments contemplated hereby and thereby.  Any question of doubtful
interpretation shall not be resolved by any rule of interpretation providing for
interpretation against the party who causes an uncertainty to exist or against
the draftsman.  This Agreement, including all Exhibits and Schedules attached
hereto, sets forth the entire understanding of the parties with respect to its
subject matter and merges and supersedes all prior and contemporaneous
understandings of the parties with respect to its subject matter; provided,
however, that the foregoing shall not supersede the Loan Documents, the original
guaranties thereof and the other documents and instruments contemplated
thereby.  If any provision of this Agreement is held to be invalid or
unenforceable by any court or tribunal of competent jurisdiction, the remainder
of this Agreement shall not be affected thereby, and such provision shall be
carried out as nearly as possible according to its original terms and intent to
eliminate such invalidity or unenforceability.
 
16. Expenses; Closing Payments.  The Soupman Entities shall, upon demand by
Lender, promptly reimburse Lender for Lenders costs and expenses, including
reasonable attorney’s fees not to exceed $20,000, incurred in connection with
the specific negotiation, drafting and execution and delivery of this Agreement;
provided, however, that the foregoing is in addition to and not instead of the
obligations to reimburse Lender for Lender’s expenses in enforcing and
collecting the Loans. Notwithstanding anything to the contrary hereinabove
contained, Lender and Soupman acknowledge that upon execution of this Agreement
the Soupman Entities will be delivering a check to Lender in the amount of
twenty thousand dollars ($20,000) and agree that the remaining fifty thousand
dollars ($50,000) that would otherwise have been due to Lender upon execution of
this Agreement shall be paid to Lender by the Soupman Entities over the next one
hundred and twenty (120) days.
 
17. Governing Law.  This Agreement shall in all respects be governed by and
construed in accordance with the laws of the State of New York applicable to
agreements made and fully to be performed in such state, without giving effect
to conflicts of law principles.
 
[Signature Pages Follow]
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 


 
Address:
1110 South Avenue
Suite 100
Staten Island, NY 10314
Fax:  (212) 768-7055
THE ORIGINAL SOUPMAN, INC.
 
By: /s/ Robert Bertrand         
Name: Robert Bertrand
Title:   President
 
Address:
1110 South Avenue
Suite 100
Staten Island, NY 10314
Fax:  (212) 768-7055
SOUPMAN, INC.
 
By: /s/ Robert Bertrand         
Name: Robert Bertrand
Title:   President
 
Address:
1110 South Avenue
Suite 100
Staten Island, NY 10314
Fax:  (212) 768-7055
INTERNATIONAL GOURMET SOUPS INC.
 
By: /s/ Robert Bertrand         
Name: Robert Bertrand
Title:   President
 
   
Address:
200 East End Avenue
Apt. 12 EAP
New York, NY 10128
Fax:  (516) 214-8428
with a courtesy copy to:
Vedder Price P.C.
1633 Broadway, 47th Floor
New York, NY 10019
Attention:  Steven R. Berger, Esq.
Fax:  (212) 407-7799
 
 
/s/ Penny Fern Hart                                             
Penny Fern Hart
 



 
14

--------------------------------------------------------------------------------

 


SCHEDULES AND EXHIBITS
 


 
EXHIBITS
 


 
EXHIBIT A                                TOSI ENTITIES GUARANTY
 
EXHIBIT B                                KEEPWELL AGREEMENT
 
EXHIBIT C                                FORM OF RELEASE
 
EXHIBIT D                                ESCROW AGREEMENT
 
EXHIBIT E                                JOINDER
 
 
15

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
LOANS
 
 

Date of original note   April 11, 2007 Original amount of note  $1,000,000.00
Unpaid principal balance  $962,000.00 Maturity date April 17, 2008 Interest
rate  Prime plus 1% (through April 17, 2008);   thereafter, Prime plus 4% as
default rate Date to which interest has been paid   February 1, 2011 Late fees
and expenses   As set forth in the Note

 
Summary description of collateral and guarantees:


The principal of, accrued interest on and all fees payable in respect of the
Loan are secured by all assets, tangible and intangible, of Soup Kitchen
International, Inc. The Original Soup Man, Inc. has guaranteed the entire
balance of the Loan, plus all accrued interest thereon, and all fees due in
respect thereof, and has granted a security interest in all of its assets to
secure such guarantee.
 
 

Date of original note   June 17, 2008 Original amount of note  $ 538,000.00
Unpaid principal balance  $ 538,000.00 Maturity date June 17, 2009 Interest
rate  Prime plus 1% (through June 17, 2009);   thereafter, Prime plus 3% as
default rate Date to which interest has been paid   February 1, 2011 Late fees
and expenses   As set forth in the Note

 
Summary description of collateral and guarantees


The principal of, accrued interest on and all fees payable in respect of the
Loan are secured by all assets, tangible and intangible, of Soup Kitchen
International, Inc. The Original Soup Man, Inc., has guaranteed the entire
balance of the Loan, plus all accrued interest thereon, and all fees due in
respect thereof, and has granted a security interest in all of its assets to
secure such guarantee.



 
16

--------------------------------------------------------------------------------